Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket number: TI-74809.1
Filling Date: 3/23/2017
Priority Date: 11/03/2014
Inventor: Dellas
Examiner: Bilkis Jahan
            
                                                                                                                                                                                       
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 5-8, 9-11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al (US 2014/0264451 A1) in view of Chiu et al (US 2014/0183598 A1).


Regarding claim 1, Ozaki discloses a method of fabricating a transistor device (Figure 1), comprising:
oxidizing a surface of a Group IIIA-N layer 4 (Para. 36) on a substrate 1 (Para. 30) to form a first dielectric layer 4A, 4B (Para. 36) comprising an oxide material (Para. 36) extending from a source region 8 (Para. 32) to a drain region 9 (Para. 32).

Ozaki does not explicitly disclose thermally oxidizing a surface of a Group IIIA-N layer  on a substrate to form a first dielectric layer comprising an oxide material;
depositing a second dielectric layer comprising a silicon nitride material on the first dielectric layer; and forming a metal gate electrode on the second dielectric layer and free of contacting the Group IIIA-N layer.

However, Chiu discloses thermally oxidizing a surface of a Group IIIA-N layer 210 (Figures 2A-2F, Paras. 20, 22-24) on a substrate 202 (Para. 15) to form a first dielectric layer 216 (Paras. 22-24) comprising an oxide material 216 (Paras. 22-24);
depositing a second dielectric layer 220 (Para. 27) comprising a silicon nitride material (Para. 28) on the first dielectric layer 216; and
forming a metal gate electrode 222 on the second dielectric layer 220 and free of contacting the Group IIIA-N layer 210.

Chiu teaches the above modification is used to form depletion region of an enhancement mode HEMT (Para. 24). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Ozaki oxidizing process with Chiu thermally oxidizing process as suggested above to form depletion region of an enhancement mode HEMT (Para. 24).

Regarding claim 3, Chiu further discloses the method of claim 1, wherein the depositing the second dielectric layer 220 comprises performing a low pressure chemical vapor deposition (LPCVD) of the silicon nitride material (Paras. 28, 29).

Regarding claim 5, Chiu further discloses the method of claim 1, wherein the oxide material 216 is selected from a group consisting of a gallium oxide (Para. 23), a silicon oxide, a silicon oxynitride, and combinations thereof.

Regarding claim 6, Chiu further discloses the method of claim 1, wherein the oxide material comprises at least one or more of a GaOx material 216, a SiOx material, or a SiOxNy material, where 0<=X<=1 (Para. 23),0<=Y<=1,0<=X+Y<=1.

Regarding claim 7, Chiu further discloses the method of claim 1, wherein the silicon nitride material 220 is selected from a group consisting of a silicon nitride (Para. 28), a silicon oxynitride, and combinations thereof.



Regarding claim 9, Ozaki discloses a method of fabricating a transistor device (Figure 1), comprising:
forming a first dielectric layer 4A, 4B (Para. 36) on the Group IIIA-N layer 210, the first dielectric layer 216 comprising an oxide material (Paras. 22-24) extending to a source region 8 (Para. 32) and to a drain region 9 (Para. 32).

Ozaki does not explicitly disclose forming a Group IIIA-N layer above a substrate;
forming a first dielectric layer on the Group IIIA-N layer, the first dielectric layer comprising an oxide material;
forming a second dielectric layer on the first dielectric layer, the second dielectric layer comprising a nitride material; and
forming a gate electrode formed on the second dielectric layer and free of contacting the Group IIIA-N layer, wherein the first dielectric layer and the second dielectric layer form a multi-layer gate dielectric stack that physically and electrically separates the gate electrode from the Group IIIA-N layer.




forming a first dielectric layer 216 (Paras. 22-24) on the Group IIIA-N layer 210, the first dielectric layer 216 comprising an oxide material (Paras. 22-24);
forming a second dielectric layer 220 (Paras. 27, 28) on the first dielectric layer 216, the second dielectric layer 220 comprising a nitride material (Para. 28); and
forming a gate electrode 222 (Para. 32) formed on the second dielectric layer 220 and free of contacting the Group IIIA-N layer 210, wherein the first dielectric layer 216 and the second dielectric layer 220 form a multi-layer gate dielectric stack that physically and electrically separates the gate electrode 222 from the Group IIIA-N layer 210.

Chiu teaches the above modification is used to increase threshold voltage and reduce leakage voltage of the device (Para. 27). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Ozaki process with Chiu nitride second dielectric layer process as suggested above to increase threshold voltage and reduce leakage voltage of the device (Para. 27).

Regarding claim 10, Chiu further discloses the method of claim 9, wherein the forming the Group IIIA-N layer 210 includes epitaxially growing the Group IIIA-N layer (Para. 18) onto the substrate 202.



Regarding claim 13, Chiu further discloses the method of claim 9, wherein the forming the second dielectric layer 220 includes performing a low pressure chemical vapor deposition (LPCVD) of the nitride material (Para. 29).

Regarding claim 15, Chiu further discloses the method of claim 11, wherein the nitride material 220 is selected from a group consisting of a silicon nitride (Para. 28), a silicon oxynitride, and combinations thereof.

Regarding claim 16, Chiu further discloses the method of claim 11, wherein the Group IIIA-N layer 210 includes a material selected from a group consisting of a gallium nitride, an aluminum gallium nitride (Para. 23), and a combinations thereof.
 


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al (US 2014/0264451 A1) in view of  Chiu et al (US 2014/0183598 A1) and further in view of Derluyn et al (US 2010/0012977 A1).

Regarding claim 2, Ozaki in view of Chiu does not explicitly disclose the method of claim 1, wherein the thermally oxidizing comprises performing a rapid thermal oxidation (RTO) or an in-situ oxidation.


Regarding claim 12, Ozaki in view of Chiu does not explicitly disclose the method of claim 9, wherein forming the first dielectric layer comprises performing a rapid thermal oxidation (RTO) or an in-situ oxidation.

However, Derluyn discloses forming the first dielectric layer comprises performing a rapid thermal oxidation (RTO) 5 (Fig. 1, Paras. 131, 31, 94, 95) or an in-situ oxidation. Derluyn teaches the above modification is used to prevent diffusion and increase reliability (Para. 95). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Ozaki in view of Chiu process with Derluyn RTO process as suggested above to prevent diffusion and increase reliability (Para. 95).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al (US 2014/0264451 A1) in view of Chiu et al (US 2014/0183598 A1) and further in view of Wang et al (US 2012/0228723 A1).

Regarding claim 4, Ozaki in view of Chiu does not explicitly disclose the method of claim 1, further comprising: annealing, in a non-oxidizing ambient between 800 °C and 1100 °C, after the depositing of the second dielectric layer  and before the depositing of a metal gate material for the forming the metal gate electrode. 

However, Wang discloses annealing, in a non-oxidizing ambient between 800 °C and 1100 °C (Figures 1A-1E, Para. 52), after the depositing of the second dielectric layer 106 (Paras. 40, 52, 54, example 2, Jg is 0.6) and before the depositing of a metal gate material for the forming the metal gate electrode 114a (polysilicon which is semiconductor, Para. 48, metal gate is disclosed in Chiu reference). Wang teaches the above modification is used to reduce leakage current of the device (Para. 55). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Ozaki in view of Chiu SiN layer forming process with Wang SiN layer forming process as suggested above to reduce leakage current of the device (Para. 55).

Regarding claim 14, Ozaki in view of Chiu does not explicitly disclose the method of claim 9, further comprising:
annealing, in a non-oxidizing ambient between 800 °C and 1100 °C, after the depositing of the second dielectric layer and before the depositing of a metal gate material for the forming the gate electrode.
.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BILKIS JAHAN/Primary Examiner, Art Unit 2896